EXHIBIT 10.15

 

Execution Copy

 

EMPLOYMENT AGREEMENT

 

AGREEMENT between HealthSouth Corporation, a Delaware corporation (together with
its successors and assigns, the “Company”), and Jay F. Grinney (the
“Executive”), dated as of May 3, 2004.

 

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
it is in the best interests of the Company to employ the Executive on the terms
set forth herein;

 

WHEREAS, the Executive has agreed to be employed by the Company on the terms set
forth herein;

 

WHEREAS, the Executive and the Company wish to set forth the terms and
conditions of the Executive’s employment in this Agreement;

 

NOW THEREFORE, in consideration of the mutual promises and covenants made herein
and the mutual benefits to be derived from this Agreement, the parties hereto
agree as follows:

 

1. Employment Period. Subject to the terms of this Agreement, the Company hereby
agrees to employ the Executive, and the Executive hereby agrees to serve the
Company and its affiliates, for the period commencing on the Commencement Date
(as defined herein) and ending on the third anniversary of the Commencement
Date; provided that the Executive’s employment by the Company will automatically
be extended by twelve (12) additional months on the third anniversary of the
Commencement Date and each annual anniversary thereafter unless either party
provides written notice to the other party no less than ninety (90) days prior
to the date of any such scheduled extension of its or his intention not to
extend the term of the Executive’s employment (the original employment term plus
any extension thereof being referred to herein as the “Employment Period”). For
purposes hereof, the Commencement Date means the date the Executive commences
employment with the Company which in all events shall be no earlier than May 3,
2004 and no later than May 17, 2004. Notwithstanding the foregoing, the
Employment Period shall end on the date on which the Executive’s employment is
terminated by either party in accordance with the provisions of this Agreement.

 

2. Terms of Employment.

 

(a) Position and Duties.

 

(i) During the Employment Period, (A) the Executive shall serve as President and
Chief Executive Officer of the Company, with overall charge and responsibility
for the business and affairs of the Company, subject to the Board’s direction,
and such other duties and responsibilities as are commensurate with such
positions. The Executive shall be a member of the Board and a member of the
Special Committee of the Board (the “Special Committee”); provided that as a
member of the Board and/or the Special Committee, the Executive shall not
participate in any

 



--------------------------------------------------------------------------------

deliberations or determinations regarding his own compensation, (B) the
Executive shall report directly to the Board and (C) the Executive’s services
shall be performed at the Company’s headquarters in Birmingham, Alabama.

 

(ii) During the Employment Period, and excluding any periods of vacation and
sick leave to which the Executive is entitled, the Executive agrees to devote
his full business attention and time to the business and affairs of the Company
and to use the Executive’s best efforts to perform faithfully and efficiently
such responsibilities. During the Employment Period, the Executive shall be
entitled (A) to serve as a member of the board of directors of one unaffiliated
corporation during the first two years of the Employment Period and of two
unaffiliated corporations thereafter, (B) to serve on trade and charitable
boards and (C) to manage his personal and family investments, in each case
referenced in clauses (A) to (C), to the extent such activities are not
competitive with the business of the Company or its affiliates and do not
interfere in any way, in the reasonable judgment of the Board (or a committee
thereof), with the performance of his duties for the Company and are otherwise
consistent with the Company’s governance policies.

 

(b) Compensation.

 

(i) Annual Base Salary. During the Employment Period, the Executive shall
receive an annual base salary (“Annual Base Salary”) at a rate of $900,000,
payable in accordance with the Company’s normal payroll policies. The
Executive’s Annual Base Salary shall be pro rated for 2004 based upon the
portion of the year commencing on the Commencement Date that he is employed by
the Company. The Executive’s Annual Base Salary shall be reviewed annually for
increase in the sole discretion of the Board. Annual Base Salary shall not be
reduced after any increase, and the term Annual Base Salary as utilized in this
Agreement shall refer to the Executive’s annual base salary as in effect at the
time in question.

 

(ii) Annual Bonus. With respect to the year ending December 31, 2004, the
Executive shall have a target annual bonus equal to 90% of his Annual Base
Salary (the “2004 Target Bonus”). Payment of 80% of the 2004 Target Bonus (the
“2004 EBITDA Portion”) shall be contingent upon the Company achieving an EBITDA
target of $650,000,000 for 2004. The Executive shall earn between 0% and 200% of
the 2004 EBITDA Portion based upon the Company’s achievement of EBITDA at the
levels set forth in Exhibit A attached hereto. For example, the 2004 EBITDA
Portion of the bonus for 2004 shall not be earned unless the Company achieves an
EBITDA of at least $630,000,000. The Special Committee shall determine, in its
sole discretion, the Company’s actual EBITDA for 2004. Payment of the remaining
20% of the 2004 Target Bonus (the “Personal Performance Portion”) shall be
contingent upon the Executive’s achievement of individual objectives to be
established by the Special Committee within thirty (30) days following the
Commencement Date. The Executive shall earn between 0% and 100% of the Personal
Performance Portion based upon the degree to which the Special Committee, in its
sole discretion, determines the Executive satisfies the individual objectives
established by the Special Committee. With respect to each fiscal year
commencing after December 31, 2004, the Executive shall have a target annual

 

2



--------------------------------------------------------------------------------

bonus equal to 90% of his Annual Base Salary. The Special Committee shall
establish, in its sole discretion, the performance and payment conditions
applicable to such annual bonuses.

 

(iii) Special Equity Award. Effective as of the Commencement Date, the Company
shall grant the Executive 100,000 shares of restricted stock (the “Restricted
Stock Award”) pursuant to the Company’s 1998 Restricted Stock Plan. Except as
otherwise expressly provided herein, (A) the Restricted Stock Award shall vest
and cease to be restricted only if the Executive is employed by the Company on
the third anniversary of the Commencement Date and (B) the Executive will
immediately forfeit the Restricted Stock Award if he ceases to be employed by
the Company prior to the third anniversary of the Commencement Date. Effective
as of the Commencement Date, the Company shall grant the Executive a stock
option (the “Option”) to purchase an aggregate of 1,000,000 shares of the
Company’s common stock, par value $0.01 (the “Shares”) pursuant to the Company’s
1995 Stock Option Plan. The Option shall have a term of ten years from the date
of grant, subject to earlier expiration as provided herein. The per Share
exercise price of the Shares underlying the Option shall be equal to the last
reported sales price for a Share on the Commencement Date (or the immediately
preceding trading day if the Commencement Date is not a trading day) as quoted
by brokers and dealers trading in the Shares in the over-the-counter market.
Except as otherwise expressly provided herein, the Option shall vest and become
exercisable with respect to one-third of the Shares on each of the first three
anniversaries of the Commencement Date (that is, 333,333 on the first
anniversary, 333,333 on the second anniversary and 333,334 on the third
anniversary) provided the Executive is employed by the Company on each such
date. Except as otherwise provided in Sections 4 and 5 below, the Restricted
Stock Award and Option shall be governed by the terms of the equity incentive
plan(s) and/or agreements pursuant to which the Restricted Stock Award and
Option are granted.

 

(iv) Long-Term Incentive Plans. During the Employment Period, the Executive
shall be entitled to participate in the ongoing equity and other long-term
awards and programs of the Company on the same basis as other similarly-situated
executives of the Company.

 

(v) Other Benefits and Perquisites. During the Employment Period, the Executive
shall be entitled to participate in the Company’s (A) employee benefit plans,
programs and arrangements (including, without limitation, life insurance,
401(k), and disability insurance), (B) vacation and sick leave programs and (C)
perquisite programs and arrangements, if any, in each case, on the same basis as
generally provided to other similarly-situated executives of the Company,
provided that commencing no later than fifteen (15) business days following the
Commencement Date, the Company shall provide the Executive with disability
insurance coverage that provides an annual long-term disability benefit equal to
60% of Annual Base Salary subject to the Executive being eligible for such
coverage from a third party at commercially reasonable rates. The Board will use
its best efforts, after taking into account the Company’s profitability, to
establish a supplemental executive retirement program for senior executives (of
which the Executive will be a participant).

 

3



--------------------------------------------------------------------------------

(vi) Certain Expenses. The Company shall reimburse the Executive for all
appropriate business expenses in accordance with the terms of the Company’s
policies and procedures in effect from time to time. In addition, the Company
shall reimburse the Executive for the following relocation expenses: (A) two (2)
house hunting trips in the Birmingham, Alabama area for the Executive and his
family, (B) all reasonable closing costs incurred by the Executive in the sale
of his primary residence in Tennessee, (C) transportation of the Executive’s
household goods from his primary residence in Tennessee to his new primary
residence in or around the Birmingham, Alabama area, (D) all reasonable closing
costs for the purchase of the Executive’s new primary residence in or around the
Birmingham, Alabama area and (E) temporary living expenses in or around the
Birmingham, Alabama area and reasonable commuting costs from Tennessee to
Birmingham, Alabama for the Executive until the earlier of the six (6) month
anniversary of the Commencement Date or the date the Executive purchases a new
primary residence (collectively, the “Relocation Expenses”). In the event the
Company determines that the Executive is subject to federal, state or local tax
on all or any portion of the Company’s reimbursement of the Relocation Expenses,
the Company shall pay the Executive an additional amount equal to the amount of
federal, state and local taxes the Executive is required to pay with respect to
the Company’s reimbursement for the Relocation Expenses.

 

3. Termination of Employment.

 

(a) Death or Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period. In the
event of the Executive’s Disability (as defined in Exhibit B attached hereto),
the Company may provide the Executive with written notice in accordance with
Section 12(c) of this Agreement of its intention to terminate the Executive’s
employment due to Disability. In such event, the Executive’s employment with the
Company shall terminate effective on the date the Company sends such notice to
the Executive (the “Disability Commencement Date”); provided that the
Executive’s employment hereunder shall immediately terminate on the first date
the Executive incurs a Disability as defined in clause (i) of the definition of
Disability set forth on Exhibit B.

 

(b) With or Without Cause. The Executive is an employee at will and the Company
may terminate the Executive’s employment either with or without Cause (as
defined in Exhibit B attached hereto). For purposes of this Agreement, a
termination “without Cause” shall mean a termination by the Company of the
Executive’s employment other than due to Cause, death or Disability.

 

(c) With or Without Good Reason. The Executive’s employment may be terminated by
the Executive voluntarily with or without Good Reason (as defined in Exhibit B
attached hereto).

 

(d) Notice of Termination. Any termination of the Executive’s employment by the
Company or the Executive (other than death) shall be communicated by Notice of
Termination to the other party hereto given in accordance with Section 12(c) of
this Agreement. For purposes of this Agreement, a “Notice of Termination” means
a written notice which (i) indicates the specific termination provision in this
Agreement relied upon, (ii) to the extent

 

4



--------------------------------------------------------------------------------

applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive’s employment under the
provision so indicated and (iii) if the Date of Termination is other than the
date of receipt of such notice, specifies the Date of Termination (which date
shall be not more than thirty (30) days after the giving of such notice). The
failure by the Executive or the Company to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of Good
Reason or Cause shall not waive any right of the Executive or the Company,
respectively, hereunder or preclude the Executive or the Company, respectively,
from asserting such fact or circumstance in enforcing the Executive’s or the
Company’s rights hereunder.

 

(e) Date of Termination. “Date of Termination” means (i) if the Executive’s
employment is terminated by the Company for Cause, the date of receipt of the
Notice of Termination or any later date specified therein within thirty (30)
days of such notice, as the case may be, provided that if the event giving rise
to a termination for Cause is pursuant to clauses (i), (iii), (vi) or (vii) of
the definition of Cause, the date on which there is delivered to the Executive
written notice of the requisite Board vote as set forth in the definition of
“Cause” in Exhibit A, (ii) if the Executive’s employment is terminated by the
Company without Cause, the date of receipt of the Notice of Termination or any
later date specified therein within thirty (30) days of such notice, as the case
may be, (iii) if the Executive’s employment is terminated by the Executive for
Good Reason, 30 days after the Company receives the Notice of Termination unless
the Company has cured the alleged grounds for such termination within 30 days
after such receipt or if the Executive’s employment is terminated by the
Executive without Good Reason, 30 days after the Company receives the Notice of
Termination, provided however, in either case the Company may accelerate the
Date of Termination to an earlier date by providing the Executive notice of such
action and (iv) if the Executive’s employment is terminated by reason of death
or Disability, the date of the Executive’s death or the Disability Commencement
Date, as the case may be.

 

(f) Resignation. Upon termination of the Executive’s employment for any reason,
the Executive agrees to resign, effective as of the Date of Termination, from
any positions that the Executive holds with the Company and its affiliates, the
Board (and any committees thereof) and the board of directors (and any
committees thereof) of any of the Company’s affiliates. The Executive hereby
agrees to execute any and all documentation of such resignations upon request by
the Company, but he shall be treated for all purposes as having so resigned upon
termination of his employment, regardless of when or whether he executes any
such documentation.

 

4. Obligations of the Company upon Termination.

 

(a) Good Reason; Without Cause. If, during the Employment Period, the Company
shall terminate the Executive’s employment without Cause, or the Executive shall
terminate employment for Good Reason, the Company shall have no further
obligations to the Executive under this Agreement or otherwise other than to pay
or provide to the Executive the following amounts and benefits (provided the
Executive has executed and not revoked a general release of claims against the
Company in a form satisfactory to the Company):

 

(i) an amount equal to the Executive’s unpaid Annual Base Salary for services
through the Date of Termination;

 

5



--------------------------------------------------------------------------------

(ii) an amount equal to a pro rata portion (based upon the portion of the year
elapsed through the Date of Termination) of the Executive’s annual bonus, if
any, that the Executive would have earned for the year of termination based upon
the Company’s actual performance for the entire year, payable when bonuses for
such year are paid to other executives of the Company;

 

(iii) continued payment in accordance with the Company’s payroll practices of
the Executive’s Annual Base Salary for the remainder of the Employment Period
(without regard to its earlier termination hereunder), but in no event less than
twenty-four (24) months;

 

(iv) immediate vesting as of the Date of Termination of the unvested portion of
the Option, with continued exercisability of the outstanding portion of the
Option for twelve (12) months following the Date of Termination;

 

(v) immediate vesting as of the Date of Termination of the unvested portion of
the Restricted Stock Award;

 

(vi) continued participation for the remainder of the Employment Period (without
regard to its earlier termination hereunder) in all medical, dental and life
insurance coverages and all pension and welfare benefit plans and programs in
which the Executive and his eligible dependents were participating immediately
prior to the Date of Termination, but in no event less than twenty-four (24)
months for any medical and/or dental plan; provided, however, that in the event
that any of the benefit plans do not permit such continued participation, the
Company shall provide the Executive (or his eligible dependents) with the
economic equivalent of such participation on an after-tax basis;

 

(vii) payment of unpaid amounts earned or owing to the Executive, including any
incentive payments earned for performance periods that have ended and any
un-reimbursed business expenses; and

 

(viii) payment of other amounts, entitlements or benefits, if any, in accordance
with applicable plans, programs, arrangement or other agreements of the Company
and any affiliate.

 

(b) Death or Disability. If the Executive’s employment is terminated by reason
of the Executive’s death or Disability during the Employment Period, the Company
shall have no further obligations to the Executive or his legal representatives,
as applicable, under this Agreement or otherwise other than for the payment of
the amounts and provision of the benefits set forth below:

 

(i) payment of Annual Base Salary through the end of the month in which the
Executive’s Date of Termination occurs;

 

6



--------------------------------------------------------------------------------

(ii) an amount equal to the pro-rata portion (based upon the portion of the year
elapsed through the Date of Termination) of the Executive’s target annual bonus
for the year in which the Executive’s Date of Termination occurs;

 

(iii) in the event of the Executive’s death, full vesting as of the Date of
Termination of the unvested portion of the Option with continued exercisability
of the outstanding portion of the Option for twelve (12) months following the
date of death and in the event of the termination of the Executive’s employment
due to Disability, the unvested portion of the Option shall be immediately
forfeited and the vested and outstanding portion of the Option shall remain
exercisable for three (3) months following the Executive’s Date of Termination;

 

(iv) full vesting as of the Date of Termination of the unvested portion of the
Restricted Stock Award;

 

(v) continued participation for the remainder of the Employment Period (without
regard to its earlier termination hereunder) in all medical, dental and life
insurance coverages and all pension and welfare benefit plans and programs in
which he (in the case of the Executive’s termination due to Disability) and his
eligible dependents were participating immediately prior to the Executive’s Date
of Termination (excluding continued participation in any short- or long-term
disability plan), but in no event less than twelve (12) months for any medical
and/or dental plan; provided, however, that in the event that any of the benefit
plans do not permit such continued participation, the Company shall provide him
(or his eligible dependents) with the economic equivalent on an after-tax basis;

 

(vi) payment of unpaid amounts earned or owing to the Executive, including any
incentive payments earned for performance periods that have ended and any
un-reimbursed business expenses; and

 

(vii) payment of other amounts, entitlements or benefits, if any, in accordance
with applicable plans, programs, arrangement or other agreements of the Company
and any affiliate.

 

(c) Cause or Voluntary Resignation Without Good Reason. If the Executive’s
employment shall be terminated by the Company for Cause or by the Executive for
any reason other than Good Reason, the Company shall have no further obligations
to the Executive under this Agreement or otherwise other than for the payment of
the amounts and provision of the benefits set forth below:

 

(i) an amount equal to the Executive’s unpaid Annual Base Salary for services
through the Date of Termination;

 

(ii) the portion of the Option that was vested and outstanding as of the Date of
Termination, if any, shall remain exercisable for three (3) months after the
Date of Termination, and the portion of the Option that was not vested as of the
Date of Termination shall be forfeited and cancelled effective as of the Date of
Termination;

 

7



--------------------------------------------------------------------------------

(iii) the unvested portion of the Restricted Stock Award shall be forfeited and
canceled as of the Date of Termination;

 

(iv) payment of unpaid amounts earned or owing to the Executive, including any
incentive payments earned for performance periods that have ended and any
un-reimbursed business expenses; and

 

(v) payment of other amounts, entitlements or benefits, if any, in accordance
with applicable plans, programs, arrangement or other agreements of the Company
and any affiliate.

 

(d) Termination Following a Notice of Non-Renewal. If the Company notifies the
Executive of its intention to not extend the Employment Period as contemplated
under Section 1 and the Executive’s employment is terminated by the Company
after the expiration of the Employment Period (except in the event of death,
Disability or for Cause), the Executive shall be paid Annual Base Salary through
the Date of Termination and for twenty-four (24) months thereafter and all
equity, including the Option and the Restricted Stock Award, shall be treated in
accordance with the terms of the applicable plan and/or award agreement,
provided that the outstanding portion of the Option shall remain exercisable for
twelve (12) months following the Date of Termination. For the avoidance of
doubt, upon a notice of non-renewal delivered by the Company in accordance with
Section 1 and provided the Executive’s employment has not been terminated prior
to the expiration of the original three (3) year Employment Period in
circumstances where the Option and Restricted Stock Award would not vest, the
Option and the Restricted Stock Award shall fully vest upon the expiration of
the original three (3) year Employment Period.

 

5. Change in Control Protections.

 

(a) Upon the occurrence of a Change in Control (as defined in Exhibit B attached
hereto), all outstanding options to acquire Shares granted to the Executive by
the Company shall immediately vest and become exercisable and all other
equity-related awards granted to the Executive by the Company shall immediately
vest and all restrictions thereon shall immediately lapse.

 

(b) This Section 5(b) shall apply if the Company terminates the Executive
without Cause or the Executive terminates employment for Good Reason during (i)
the two-year period after a Change in Control or (ii) the six-month period
preceding a Change in Control if such termination preceding a Change in Control
was at the request of a third party or otherwise arose in anticipation of such
Change in Control. If any such termination occurs, the Executive shall receive
benefits set forth in Section 4(a) (provided the Executive has executed and not
revoked a general release of claims against the Company in a form satisfactory
to the Company), except that (A) the severance payable under clause (iii) of
Section 4(a) shall not be less than two (2) times the sum of Annual Base Salary
and annual target bonus for the year of termination and any severance due and
outstanding following the Change in Control shall be paid in a lump-sum
immediately following the Executive’s Date of Termination, provided that if the
Executive’s employment is terminated hereunder within six (6) months prior to a
Change in Control, the increased severance provided under this Section 5(b)
shall only be due and payable if the Change

 

8



--------------------------------------------------------------------------------

in Control has occurred, in which event any due and outstanding severance (after
taking into account amounts paid to the Executive under clause (iii) of Section
4(a)) shall be paid in a lump sum immediately following the Change in Control
and (B) the Company shall provide the Executive with outplacement services, the
scope and provider of which shall be determined by the Executive.

 

6. Certain Additional Payments by the Company.

 

(a) Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any payment, distribution, benefit or other entitlement
provided by the Company to or for the benefit of the Executive (whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise, but determined without regard to any additional payments required
under this Section 6) (a “Payment”) would be subject to the excise tax imposed
by Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”),
or any interest or penalties are incurred by the Executive with respect to such
excise tax (such excise tax, together with any such interest and penalties, are
hereinafter collectively referred to as the “Excise Tax”), then the Executive
shall be entitled to receive an additional payment (a “Gross-Up Payment”) in an
amount such that after payment by the Executive of all taxes (including any
interest or penalties imposed with respect to such taxes), including, without
limitation, any income taxes (and any interest and penalties imposed with
respect thereto) and Excise Tax imposed upon the Gross-Up Payment, the Executive
retains an amount of the Gross-Up Payment equal to the Excise Tax imposed upon
the Payments.

 

(b) Subject to the provisions of Section 6(c), all determinations required to be
made under this Section 6, including whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by the Company’s
auditors or such other nationally recognized certified public accounting firm
designated by the Company (the “Accounting Firm”). All fees and expenses of the
Accounting Firm shall be borne solely by the Company. Any Gross-Up Payment, as
determined pursuant to this Section 6, shall be paid by the Company directly to
the Internal Revenue Service within five days of the later of (i) the due date
for the payment of any Excise Tax, and (ii) the receipt of the Accounting Firm’s
determination. Any determination by the Accounting Firm shall be binding upon
the Company and the Executive, subject to the provisions of this Section 6. As a
result of the uncertainty in the application of Section 4999 of the Code at the
time of the initial determination by the Accounting Firm hereunder, it is
possible that Gross-Up Payments which will not have been made by the Company
should have been made (“Underpayment”), consistent with the calculations
required to be made hereunder. In the event that the Company exhausts its
remedies pursuant to Section 6(c) and the Executive thereafter is required to
make a payment of any Excise Tax, the Accounting Firm shall determine the amount
of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Company to or for the benefit of the Executive.

 

(c) The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten (10) business days after the Executive is
informed in writing of such claim and shall apprise the Company of the nature of
such claim and the date on which such claim is requested to be paid.

 

9



--------------------------------------------------------------------------------

The Executive shall not pay such claim prior to the expiration of the ninety
(90) day period following the date on which he gives such notice to the Company
(or such shorter period ending on the date that any payment of taxes with
respect to such claim is due). If the Company notifies the Executive in writing
prior to the expiration of such period that it desires to contest such claim,
the Executive shall:

 

(i) give the Company any information reasonably requested by the Company
relating to such claim,

 

(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,

 

(iii) cooperate with the Company in good faith in order effectively to contest
such claim, and

 

(iv) permit the Company to participate in any proceedings relating to such
claim;

 

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section 6(c), the Company shall control all proceedings taken in connection
with such contest, and, at its sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either pay the
tax claimed to the appropriate taxing authority on behalf of the Executive and
direct the Executive to sue for a refund or contest the claim in any permissible
manner, and the Executive agrees to prosecute such contest to a determination
before any administrative tribunal, in a court of initial jurisdiction and in
one or more appellate courts, as the Company shall determine; provided, however,
that, if the Company pays such claim and directs the Executive to sue for a
refund, the Company shall indemnify and hold the Executive harmless, on an
after-tax basis, from any attorneys’ fees and costs incurred by the Executive in
connection therewith and any Excise Tax or income tax (including interest or
penalties with respect thereto) imposed with respect to such payment or with
respect to any imputed income in connection with such payment or suit for a
refund.

 

(d) If, after the receipt by the Executive of a payment by the Company of an
amount on the Executive’s behalf pursuant to Section 6(c), the Executive becomes
entitled to receive any refund with respect to such claim, the Executive shall
promptly after his receipt pay to the Company the amount of such refund
(together with any interest paid or credited thereon after taxes applicable
thereto). If, after payment by the Company of an amount on the Executive’s
behalf pursuant to Section 6(c), a determination is made that the Executive
shall not be entitled to any refund with respect to such claim and the Company
does not notify the Executive in writing of its intent to contest such denial of
refund prior to the expiration of thirty

 

10



--------------------------------------------------------------------------------

(30) days after such determination, then the amount of such payment shall
offset, to the extent thereof, the amount of Gross-Up Payment required to be
paid.

 

7. No Duplication; No Mitigation. In no event shall the Executive be entitled to
duplicate payments or benefits under different provisions of this Agreement or
pursuant to the terms of any other plan, program or arrangement of the Company
or its affiliates. In the event of any termination of the Executive’s
employment, the Executive shall be under no obligation to seek other employment,
and, there shall be no offset against amounts due the Executive under this
Agreement on account of any remuneration attributable to any subsequent
employment except with respect to the continuation of benefits under Section
4(a)(vi) or 4(b)(v), which shall terminate immediately upon obtaining comparable
coverage from another employer.

 

8. Indemnification. The Executive shall be entitled to indemnification in
connection with a litigation or proceeding arising out of the Executive’s acting
as President and Chief Executive Officer or an employee, officer or director of
the Company, to the fullest extent permitted under the Company’s charter and
by-laws and by applicable law. In addition, the Executive shall be entitled to
liability insurance coverage pursuant to a Company-purchased directors’ and
officers’ liability insurance policy on the same basis as other directors and
officers of the Company.

 

9. Restrictive Covenants.

 

(a) Confidentiality. During the Employment Period and thereafter, other than in
the ordinary course of performing his duties for the Company, the Executive
agrees that he shall not disclose to anyone or make use of any trade secret or
proprietary or confidential information of the Company or any affiliate of the
Company, including such trade secret or proprietary or confidential information
of any customer or other entity to which the Company owes an obligation not to
disclose such information, which he acquires during the course of his
employment, including, but not limited to, records kept in the ordinary course
of business, except when required to do so by a court of law, by any
governmental agency having supervisory authority over the business of the
Company or by any administrative or legislative body (including a committee
thereof) with apparent or actual jurisdiction to order him to divulge, disclose
or make accessible such information. In the event the Executive is requested to
disclose information as contemplated in the preceding sentence, the Executive
agrees, unless otherwise prohibited by law, to use his best efforts to give the
Company’s General Counsel prompt written notice of any request for disclosure in
advance of the Executive making such disclosure in order to permit the Company a
reasonable opportunity to challenge such disclosure. The foregoing shall not
apply to information that (i) was known to the public prior to its disclosure by
the Executive; or (ii) becomes known to the public through no wrongful
disclosure by or act of the Executive or any representative of the Executive.

 

(b) Property Rights. Whether during the Employment Period or thereafter, the
Executive agrees to hereby sell, assign and transfer to the Company all of his
right, title and interest in and to all inventions, discoveries, improvements
and copyrightable subject matter (the “Rights”) which during the period of his
employment are made or conceived by him, alone or with others, and which are
within or arise out of any general field of the Company’s business or arise out
of any work he performs, or information he receives regarding the business of
the

 

11



--------------------------------------------------------------------------------

Company, while employed by the Company. The Executive shall fully disclose to
the Company as promptly as available all information known or possessed by him
concerning any Rights, and upon request by the Company and without any further
remuneration in any form to him by the Company, but at the expense of the
Company, execute all applications for patents and for copyright registration,
assignments thereof and other instruments and do all things which the Company
may deem necessary to vest and maintain in it the entire right, title and
interest in and to all such Rights. The Executive agrees that at the time of the
termination of employment, whether at the instance of the Executive or the
Company, and regardless of the reasons therefore, he will promptly deliver to
the Company’s General Counsel, and not keep or deliver to anyone else, any and
all of the following which is in his possession or control: (i) Company property
(including, without limitation, credit cards, computers, communication devices,
home office equipment and other Company tangible property) and (ii) notes,
files, memoranda, papers and, in general, any and all physical matter and
computer files containing confidential or proprietary information of the Company
or any of its affiliates, including any and all documents relating to the
conduct of the business of the Company or any of its affiliates and any and all
documents containing confidential or proprietary information of the customers of
the Company or any of its affiliates, except for (x) any documents for which the
Company’s General Counsel has given written consent to removal at the time of
termination of the Executive’s employment and (y) any information necessary for
the Executive to retain for his tax purposes.

 

(c) Non-Competition. The Executive acknowledges that in his capacity in
management the Executive has had or will have a great deal of exposure and
access of the Company’s trade secrets and confidential and proprietary
information. Therefore, during the Executive’s employment and for twenty-four
(24) months following termination of such employment (whether during the
Employment Period or thereafter) or, for twelve (12) months if the Executive is
terminated by the Company for Cause or due to Disability, to protect the
Company’s trade secrets and other confidential and proprietary information, the
Executive agrees that he shall not, other than in the ordinary course of
performing his duties hereunder or as agreed by the Company in writing, engage
in a “Competitive Business,” directly or indirectly, as an individual, partner,
shareholder, director, officer, principal, agent, employee, trustee, consultant,
or in any relationship or capacity, in any geographic location in which the
Company or any of its affiliates is engaged in business. The Executive shall not
be deemed to be in violation of this Section 9(c) by reason of the fact that he
owns or acquires, solely as an investment, two percent (2%) or less of the
outstanding equity securities (measured by value) of any publicly traded
company. “Competitive Business” shall mean (x) the Executive’s participation in
any unsolicited offer to purchase the stock or assets of the Company or (y) any
business that competes anywhere in the world where the Company conducts any
business or activity with (I) any business or activity, conducted by the Company
as of the Executive’s Date of Termination or (II) any business or activity in
which the Company is actively considering as of the Executive’s Date of
Termination to engage.

 

(d) Non-Interference. The Executive acknowledges that information regarding the
Company’s business and financial relations with its vendors and customers is
Confidential Information and proprietary to the Company and that any
interference with such relations based directly or indirectly on the use of such
information would cause irreparable damage to the Company. The Executive
acknowledges that by virtue of his employment with the Company, he has gained or
may gain knowledge of such information concerning the

 

12



--------------------------------------------------------------------------------

Company’s vendors and customers (respectively “Vendor Information” or “Customer
Information”), and that he would inevitably have to draw on this Vendor
Information and Customer Information and on other Confidential Information if he
were to solicit or service the Company’s vendors or customers on behalf of a
competing business enterprise. Accordingly, and subject to the immediately
following sentence, the Executive agrees that, other than in the ordinary course
of performing his duties for the Company, during the Executive’s employment and
for the thirty-six (36) month period following the termination of such
employment (whether during the Employment Period or thereafter) (the “Restricted
Period”), the Executive will not, on behalf of himself or any other person or
entity, directly or indirectly seek to encourage or induce any vendor or
customer of the Company to cease doing business with, or lessen its business
with, the Company, or otherwise interfere with or damage (or attempt to
interfere with or damage) any of the Company’s relationships with its vendors
and customers. No action by another person or entity in engaging in such
encouragement or inducement as described in the preceding sentence shall be
deemed to be a breach of this provision by the Executive unless the Executive
assisted, encouraged or otherwise counseled such person or entity to engage in
such activity.

 

(e) Non-Solicitation. The Executive agrees that during the Restricted Period
(other than in the ordinary course of performing his duties for the Company), he
will not, without the prior written consent of the Company, directly or
indirectly, (i) hire any employee of the Company or any of its affiliates who is
then an employee of the Company or such affiliate or was an employee during the
prior six (6)-month period, or (ii) solicit or encourage any such employee to
leave the employ of the Company or such affiliate, as the case may be. No action
by another person or entity in engaging in such hiring, solicitation or
encouragement as described in the preceding sentence shall be deemed to be a
breach of this provision by the Executive unless the Executive assisted,
encouraged or otherwise counseled such person or entity to engage in such
activity.

 

(f) Public Comment. The Executive, during the Employment Period and at all times
thereafter, shall not (i) make any public derogatory comment concerning the
Company or its affiliates or anyone whom the Executive knows to be a current or
former director, officer, stockholder or employee of the Company or (ii) publish
or produce any information or write any book, article, screenplay, teleplay or
similar type of publication relating to the Company or its affiliates or anyone
whom the Executive knows to be a current or former director, officer,
stockholder or employee. Notwithstanding the foregoing, nothing in this Section
9(f) shall prohibit the Executive from responding publicly to incorrect,
disparaging or derogatory public statements about the Company or the Executive
relating to his employment with the Company.

 

(g) Blue Penciling. If any restrictions on competitive or other activities
contained in this Section 9 shall for any reason be held by a court of competent
jurisdiction to be excessively broad as to duration, geographical scope,
activity or subject, such restrictions shall be construed so as thereafter to be
limited or reduced to be enforceable to the extent compatible with the
applicable law; it being understood that by the execution of this Agreement, (i)
the parties hereto regard such restrictions as reasonable and compatible with
their respective rights and (ii) the Executive acknowledges and agrees that the
restrictions will not prevent him from obtaining gainful employment subsequent
to the termination of his employment.

 

13



--------------------------------------------------------------------------------

(h) Injunctive Relief. The Executive acknowledges and agrees that the covenants
and obligations of the Executive set forth in this Section 9 relate to special,
unique and extraordinary services rendered by the Executive to the Company and
that a violation of any of the terms of such covenants and obligations will
cause the Company irreparable injury for which adequate remedies are not
available at law. Therefore, the Executive agrees that the Company shall be
entitled to seek an injunction, restraining order or other temporary or
permanent equitable relief (without the requirement to post bond) restraining
the Executive from committing any violation of the covenants and obligations
contained herein. These injunctive remedies are cumulative and are in addition
to any other rights and remedies the Company may have at law or in equity. The
existence of any claim or cause of action by the Executive against the Company
shall not constitute a defense to the enforcement by the Company of the
foregoing restrictive covenants, but such claim or cause of action shall be
determined separately.

 

(i) Survival. The provisions of this Section 9 shall remain in full force and
effect until the expiration of the periods specified herein notwithstanding the
earlier termination of the Executive’s employment hereunder or the expiration of
the Employment Period. For purposes of this Section 9, “Company” shall mean the
Company and any affiliate of the Company.

 

10. Dispute Resolution/Legal Fees. Except to the extent necessary to enforce the
provisions of Section 9 hereof in accordance with Section 9(g) or (h), any
disputes under this Agreement shall be settled by arbitration in Birmingham,
Alabama in accordance with the Commercial Arbitration Rules of the American
Arbitration Association. Subject to review of time entries and other
documentation, the Company shall pay reasonable legal fees incurred by the
Executive in connection with the negotiation and documentation of this Agreement
(and the preceding term sheet) up to a maximum of $40,000.

 

11. Successors.

 

(a) This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive. This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives, heirs or legatees.

 

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns. No rights or obligations of the Company under
this Agreement may be assigned or transferred by the Company without the
Executive’s prior written consent except that such rights or obligations may be
assigned or transferred pursuant to a merger or consolidation in which the
Company is not the continuing entity, or a sale, liquidation or other
disposition of all or substantially all of the assets of the Company, provided
that the assignee or transferee is the successor to all or substantially all of
the assets of the Company and assumes the liabilities, obligations and duties of
the Company under this Agreement, either contractually or as a matter of law.

 

12. Miscellaneous.

 

(a) The Executive represents and warrants that he has the free and unfettered
right to enter into this Agreement and to perform his obligations under it and
that he knows of no

 

14



--------------------------------------------------------------------------------

agreement between him and any other person, firm or organization, or any law or
regulation, that would be violated by the performance of his obligations under
this Agreement. The Executive agrees that he will not use or disclose any
confidential or proprietary information of any prior employer in the course of
performing his duties for the Company or any of its affiliates.

 

(b) This Agreement shall be governed by and construed in accordance with the
laws of the State of Alabama, without reference to principles of conflict of
laws. The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect. This Agreement may not be amended or modified
otherwise than by a written agreement executed by the parties hereto or their
respective successors and legal representatives.

 

(c) All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, or by reputable overnight courier,
postage prepaid, addressed as follows:

 

If to the Executive:   

At the most recent address

on file at the Company.

If to the Company:   

HealthSouth Corporation

1 HealthSouth Parkway

Birmingham, AL 35243

     Attention: General Counsel

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

 

(d) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

 

(e) The Company may withhold from any amounts payable under this Agreement such
Federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

 

(f) No waiver shall be valid unless in writing signed by the party providing the
waiver (that is, by the Executive or an authorized officer of the Company, as
the case may be).

 

(g) This Agreement contains the entire agreement between the parties concerning
the subject matter hereof and supersedes all prior agreements, understandings,
discussions, negotiations and undertakings, whether written or oral, between the
parties with respect thereto (including, without limitation, the term sheet
previously negotiated by the parties). In the event of any inconsistency between
the provisions of this Agreement and the provisions of any other agreement or
plan relating to the Option and/or Restricted Stock Award, the provisions of
this Agreement shall control. Any provision of this Agreement, to the extent

 

15



--------------------------------------------------------------------------------

necessary to carry out the intent of such provision, shall survive after the
expiration of the Employment Period.

 

(h) Notwithstanding anything to the contrary contained herein, this Agreement
shall not become effective or binding on the Company until the completion, to
the Company’s sole satisfaction, of a criminal background check regarding the
Executive and a drug screening test of the Executive.

 

(i) This Agreement may be executed in one or more counterparts, each of which
shall be deemed to be an original but all of which together shall constitute one
and the same instrument. Signatures delivered by facsimile shall be effective
for all purposes.

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first above written.

 

JAY F. GRINNEY /s/ Jay F. Grinney HEALTHSOUTH CORPORATION By:  

/s/ Joel C. Gordon

Name:

 

Joel C. Gordon

Title:

 

Acting Chairman of the Board

 

17



--------------------------------------------------------------------------------

EXHIBIT A

 

LOGO [g68367image002.jpg]

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

 

Except as otherwise expressly provided in this Agreement, for all purposes of
this Agreement, the following terms shall have the meanings set forth below:

 

“affiliate” of a person or other entity shall mean a person or other entity
controlled by, controlling or under common control with the person or other
entity specified.

 

“Disability” shall mean (i) the Executive becomes eligible for full benefits
under a long-term disability policy provided by the Company or (ii) the
Executive has been unable, due to physical or mental illness or incapacity, to
substantially perform the essential duties of his employment with reasonable
accommodation for a continuous period of ninety (90) days or an aggregate of
one-hundred eighty (180) days during any consecutive twelve (12)-month period.

 

“Cause” shall mean:

 

(i) the Executive’s act of fraud, misappropriation, or embezzlement with respect
to the Company or any material affiliate;

 

(ii) the Executive’s indictment for, conviction of, or plea of guilt or no
contest to any felony (other than a minor traffic violation);

 

(iii) in carrying out his duties, the Executive engages in conduct that
constitutes willful gross neglect or willful gross misconduct resulting, in
either case, in material harm to the Company’s business or reputation;

 

(iv) the suspension or debarment of the Executive from participation in any
federal or state health care program as a result of any act or omission of the
Executive in connection with his employment with the Company or the suspension
or debarment of the Company or any of its affiliates, from participation in any
federal or state health care program as a result of any willful act or omission
of the Executive in connection with his employment with the Company;

 

(v) the Executive’s admission of liability of, or a finding by a court or the
applicable regulatory agency or body of liability for, the violation of any
“Securities Laws” (but excluding any technical violations of any Securities Laws
which are not criminal in nature); as used herein, the term “Securities Laws”
means any federal or state law, rule or regulation governing the issuance or
exchange of securities, including without limitation the Securities Act of 1933,
the Securities Exchange Act of 1934 and the rules and regulations promulgated
thereunder;

 

(vi) the Executive’s failure after reasonable prior written notice from the
Company to comply with any valid and legal directive of the Board; or

 

(vii) the Executive’s material breach of any restrictive covenant set forth in
Section 9 of this Agreement.

 

B-1



--------------------------------------------------------------------------------

For purposes of this definition of “Cause, an action or failure to act by the
Executive shall not be considered “willful” if the Executive believed in good
faith that his action or failure to act was in, or not opposed to, the best
interests of the Company and its affiliates. Anything notwithstanding to the
contrary, the Executive’s employment shall not be terminated for “Cause” within
the meaning of clauses (i), (iii), (vi) or (vii) above, unless the Executive has
been given written notice by the Board stating the basis for such termination
and he is given fifteen (15) days to cure the neglect or conduct that is the
basis of any such claim and, if he fails to cure such conduct, or such conduct
cannot be cured, the Executive has an opportunity to be heard before the full
Board and after such hearing, the Board gives the Executive written notice
confirming that in the judgment of a majority of the members of the Board (other
than the Executive, if applicable) “Cause” for terminating the Executive’s
employment on the basis exists.

 

“Good Reason” shall mean the occurrence of any of the following without the
Executive’s written consent:

 

(i) a reduction in the Executive’s then current Annual Base Salary or target
bonus opportunity;

 

(ii) a material diminution in the Executive’s positions, duties or authorities;

 

(iii) failure to appoint (or reappoint) the Executive to the position of
President and Chief Executive Officer of the Company and as a member of the
Board or the removal of the Executive from any such position;

 

(iv) a change in reporting structure so that the Executive reports to someone
other than the Board;

 

(v) the Company materially breaches a material provision of this Agreement
(provided that in no event shall relocation of the Executive’s principal place
of business or any failure by the Board or the Company to establish a
supplemental executive retirement plan or to provide a supplemental pension
benefit for the Executive be deemed to be a breach of this Agreement); or

 

(vi) the failure of any successor to all or substantially all of the Company’s
assets to assume this Agreement, whether in writing or by operation of law.

 

Anything notwithstanding to the contrary, the Executive may only terminate his
employment for “Good Reason” upon thirty (30) days’ written notice to the
Company (provided the Company does not cure the event or events giving rise to
Good Reason prior to the expiration of such thirty (30)-day notice period).

 

“Change in Control” will be deemed to have taken place if:

 

(i) any person or entity, including a “group” as defined in Section 13(d)(3) of
the Securities Exchange Act of 1934, as amended, other than the Company or any
employee benefit plan of the Company or any of its subsidiaries, becomes the
beneficial owner of Company securities having 50% or more of the combined voting

 

B-2



--------------------------------------------------------------------------------

power of the then outstanding securities of the Company that may be cast for the
election of directors of the Company (other than as a result of the issuance of
securities initiated by the Company in the ordinary course of business);

 

(ii) as the result of, or in connection with, any cash tender or exchange offer,
merger or other business combination, or any combination of the foregoing
transactions, the holders of all the Company’s securities entitled to vote
generally in the election of directors of the Company immediately prior to such
transaction constitute, following such transaction, less than a majority of the
combined voting power of the then-outstanding securities of the surviving entity
(or in the event each entity survives, the surviving entity that is the parent
entity) entitled to vote generally in the election of the directors of such
surviving entity (or in the event each entity survives, the surviving entity
that is the parent entity) after such transactions; or

 

(iii) the Company sells, transfers or leases all or substantially all of the
assets of the Company, including its subsidiaries.

 

Notwithstanding the foregoing, the occurrence of one of the following events, by
itself, will not be deemed to constitute a “Change in Control”: the Company (A)
commences a voluntary case or proceeding or (B) consents to the entry of an
order for relief against it in an involuntary case or proceeding, in either
case, pursuant to or within the meaning of the United States Bankruptcy Code or
any other federal or state law relating to insolvency or relief of debtors.

 

B-3